Citation Nr: 0729011	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  99-18 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether recoupment of the veteran's separation pay in the 
amount of $24,039.94 is proper.

(The issues of entitlement to service connection for 
irritable bowel syndrome; entitlement to an effective date 
for an award of service connection for hearing loss in the 
left ear, prior to November 12, 1998; and entitlement to 
increased ratings for diabetes mellitus, hypertension, 
bilateral hearing loss, glaucoma and hypertensive 
retinopathy, gastroesophageal reflux disease, residuals of an 
appendectomy; and osteoarthritis of the right knee are the 
subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
September 1992, and he had active duty for training from 
February to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 determination of the Regional 
Office (RO) that the veteran's disability compensation 
benefits would be withheld until the full amount of his 
separation pay was recovered.  In a decision dated in 
February 1997, the Board remanded the claim for additional 
development.  In a July 1998 determination, the Board 
concluded that the proper effective date for the awards of 
service connection for diabetes mellitus, hypertension, 
hearing loss in the right ear and residuals of an 
appendectomy was January 24, 1994, the date the veteran's 
claim for service connection for these disabilities was 
received.  It was indicated that they were incurred during 
the veteran's period of active duty.  It was further 
concluded that the veteran's separation pay was based on his 
period of service from December 1981 to September 1992 and 
that, therefore, his compensation was subject to recoupment 
of his separation pay.  

The veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated February 19, 1999, granted the Appellee's Motion to 
Remand and to Stay Proceedings, and vacated the Board's 
decision.  By decision dated in June 1999, the Board remanded 
the claim for clarification of the amount to be recouped and 
to enable the RO to consider an amendment to the pertinent 
law.

In an August 2000 decision, the Board concluded that 
$24,039.94 was the proper amount of separation pay to be 
recouped.  The veteran again appealed this determination to 
the Court.  An October 2002 decision of the Court vacated the 
Board's decision, and directed that the Board consider 
several potentially applicable regulations.  

By decision dated in March 2003, the Board, in pertinent 
part, held that the proper amount of separation pay to be 
recouped was $24,039.94.  Once again, the veteran appealed 
this determination to the Court.  In a March 2006 decision, 
the Court directed that the veteran address whether 
recoupment is required at all.  It was noted that recoupment 
of separation pay is only required, and only authorized to be 
taken against disability compensation that has been awarded 
for the same period of service for which such separation pay 
had been paid.  The Court observed that if the disability 
compensation is wholly associated with a different period of 
service, the separation pay may not be recouped.  The Court 
further pointed out that the Board failed to determine 
whether the veteran's service-connected disabilities rose to 
the level that would make them compensable at that time, or 
whether they only became compensable subsequent to that 
period of service.  

However, in the March 2006 decision, the Court upheld the 
Board's determination that the correct amount of any 
recoupment of separation pay to be made in the veteran's case 
was $24,039.94.  Therefore, that amount is the proper amount 
of separation pay to be recouped, in light of the Board's 
decision below, that recoupment is warranted for the awards 
of disability compensation for two of the veteran's service-
connected disabilities.  


FINDINGS OF FACT

1.  The veteran's service-connected hearing loss and 
gastroesophageal reflux disease were compensable at the time 
of his discharge from service in September 1992.

2.  The veteran's service-connected diabetes mellitus, 
hypertension, glaucoma and hypertensive retinopathy, 
residuals of an appendectomy, osteoarthritis of the right 
knee and tinnitus were not compensable at the time of his 
separation from service in September 1992. 


CONCLUSIONS OF LAW

1.  Recoupment of the veteran's separation pay, in the amount 
of $24,039.94, is warranted, for the awards of disability 
compensation for the veteran's bilateral hearing loss, rated 
as 10 percent disabling, and gastroesophageal reflux disease, 
rated as 10 percent disabling.  10 U.S.C.A. § 1174(h) (West 
2002).

2.  Recoupment of the veteran's separation pay is not 
warranted for the awards of disability compensation for 
diabetes mellitus, hypertension, glaucoma, residuals of an 
appendectomy, osteoarthritis of the right knee and tinnitus.  
10 U.S.C.A. § 1174(h) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Court directed the Board to consider 
whether the veteran's service-connected disabilities became 
compensable during his period of active duty service.  

Recoupment of the veteran's separation pay from his VA 
disability compensation is required by Congress under 10 
U.S.C.A. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of his receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
he is entitled under the law administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.

This statute is implemented by VA in 38 C.F.R. § 
3.700(a)(5)(i) (2006).  The language of this regulation 
mirrors the statute and states that "[a] veteran who has 
received separation pay may receive disability compensation 
for disability incurred in or aggravated by service prior to 
the date of receipt of the separation pay subject to 
recoupment of the total amount received as separation pay."

An opinion of the VA General Counsel, VAOGCPREC 14-92, 
concluded that, "[i]n accordance with the provisions of 10 
U.S.C.A. § 1174 and 38 C.F.R. § 3.700, VA disability 
compensation should be offset to recoup the amount of special 
separation benefits received by a former member of the armed 
forces."  See also VAOGCPREC 12-96.

Public Law 104-201, section 653, amended 10 U.S.C.A. § 
1174(h)(2) to add that deducted from the VA disability 
compensation was the total amount of separation benefit 
payment "less the amount of Federal taxes withheld from such 
pay (such withholding being at the flat withholding rate for 
Federal income tax withholding, as in effect pursuant to 
regulations prescribed under chapter 24 of the Internal 
Revenue Code of 1986)." Prior to this amendment, VA recouped 
the gross amount of the disability severance pay. See 
VAOPGCPREC 67-91.

Public Law 105-178 added that "[t]he amendment made by 
section 653...(Public Law 104-201...) to [10 U.S.C.A. § 
1174(h)(2)] shall apply to any payment of separation pay 
under the special separation benefits program under section 
1174a of that title that was made during the period beginning 
on December 5, 1991, and ending on September 30, 1996."

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).


	I.  Diabetes mellitus 

A 10 percent evaluation may be assigned for diabetes mellitus 
when manageable by restricted diet only.  Diagnostic Code 
7913.  

Service connection for diabetes mellitus was originally 
granted by the RO in a July 1994 rating action on a 
presumptive basis.  A 20 percent evaluation was assigned, 
effective August 1993.  The rating decision noted that the 
veteran had been examined by the VA in August 1993 and a 
diagnosis of Insulin dependent diabetes mellitus was made.  
(The Board observes that the VA examination was actually 
conducted in June 1994.)  A VA hospital report of January 
1994 shows that the veteran reported a three-week history of 
polyuria and polydipsia and blurred vision.  The diagnosis 
was new onset of diabetic ketoacidosis.  It was indicated 
that Insulin was prescribed on discharge.  

A December 1997 decision of a Hearing Officer found that 
there was clear and unmistakable error in the July 1994 
rating action in granting service connection for diabetes 
mellitus on a presumptive basis.  It was further indicated 
based on statements from private physicians that service 
connection was warranted on a direct basis.  One private 
physician listed eight factors from the service medical 
records that were consistent with diabetes mellitus.  The 
Hearing Officer amended the effective date of the grant of 
service connection to January 1994, as the claim had been 
filed more than one year following the veteran's discharge 
from service.  

In assessing whether a compensable evaluation was warranted 
for diabetes mellitus during service, the fact remains that 
there is no objective evidence that the veteran was treated 
for it in service.  There is nothing in the record to suggest 
that the veteran was on a restricted diet for diabetes 
mellitus at any time during service.  Since the initial 
indication of any treatment for diabetes mellitus was 
following service, the evidence establishes that it had not 
become compensable during service.  




	II.  Hypertension 

A 10 percent evaluation may be assigned for hypertensive 
vascular disease (essential arterial hypertension) when the 
diastolic pressure is predominantly 100 or more.  Diagnostic 
Code 7101 (as in effect prior to January 12, 1998).

A 10 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) when diastolic pressure is predominantly 100 or 
more, or; systolic pressure is predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more or who requires 
continuous medication for control, a 10 percent evaluation is 
assignable.  Diagnostic Code 7101 (effective January 12, 
1998).

The service medical records confirm that numerous elevated 
blood pressure readings were recorded.  The fact remains, 
however, that with one exception, all diastolic pressures 
were below 100.  Even if the regulations that became 
effective in January 1998 are considered, there is no 
evidence of systolic pressure being predominantly 160 or 
more.  It must also be emphasized that there is no indication 
that medication was ever prescribed during service for the 
elevated blood pressure.  Indeed, the initial clinical 
evidence of treatment for hypertension was at the time of the 
January 1994 VA hospitalization.  It was noted at the time of 
discharge that medication was being prescribed for 
hypertension.  The Board concludes that the preponderance of 
the evidence demonstrates that hypertension was not 
compensable during service.  

	III.  Bilateral hearing loss 

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method using Tables VI and VII was not changed, 
and therefore, has no effect on the veteran's claim.  
Pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

The criteria for evaluating hearing impairment in effect 
prior to, and since June 10, 1999, call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests. 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86, as in effect prior to 
June 10, 1999, only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids. The current criteria for evaluating hearing impairment 
provide that hearing tests will be conducted without hearing 
aids. 38 C.F.R. § 4.85(a).

Initially, the Board notes that the hearing tests conducted 
during service do not include all tests used by the VA in 
rating service-connected hearing loss.  In this regard, the 
Board points out that there is no indication in the service 
medical records that speech recognition tests were done.  In 
fact, they typically are not performed in service.  It is 
impossible to rectify this, and the Board will evaluate the 
veteran's bilateral hearing loss to the best of its ability, 
based on the available evidence.  

The service medical records disclose that on audiometic 
testing in January 1987, the hearing threshold levels in 
decibels in the right ear were 65, 60, 30 and 30 at 1000, 
2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were 10, 10, 10 and 5.  Another audiometric test was 
conducted in December 1990.  The hearing threshold levels in 
decibels were 65, 60, 65 and 85 at 1000, 2,000, 3,000 and 
4,000 Hertz, respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels 
were10, 0, 10 and 0.  

While not specifically relevant to the question before the 
Board, that is, whether the veteran's bilateral hearing loss 
was compensable during service, the Board notes that the 
veteran was afforded an audiometric examination by the VA in 
June 1994.  The hearing threshold levels in decibels were 85, 
80, 90 and 95 at 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 10, 5, 15, and 
15.  Speech recognition was 0 percent in the right ear and 
100 percent in the left ear.  

A review of the results of these audiometric tests 
demonstrates that the veteran's hearing acuity has 
diminished.  Since the results of the tests conducted during 
the VA examination establish that the veteran's bilateral 
hearing loss was 10 percent disabling, the Board concludes 
that such hearing loss was present in service.  

	IV.  Glaucoma and hypertensive retinopathy

The veteran's glaucoma is currently evaluated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6013, which evaluates simple, 
primary, noncongestive glaucoma.  This Code provides that the 
rating will be based on impairment of visual acuity or field 
loss, with a minimum 10 percent rating, which the veteran has 
been assigned.  In general, for the purposes of vision 
disability evaluation, corrected distance vision measurements 
are applied in evaluating the disability on the basis of 
impairment of visual acuity.  See 38 C.F.R. § 4.75 (2006)

As the appropriate information for rating purposes regarding 
visual field loss is not clearly documented in the service 
medical records, the Board will rate the veteran's glaucoma 
on the basis of impairment of visual acuity, which is 
consistent with Diagnostic Code 6013.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a, Table V (2006).

A 10 percent rating may be assigned with any of the following 
measurement combinations: (a) 20/100 and 20/40; (b) 20/70 and 
20/40; (c) 20/50 and 20/50; or (d) 20/50 and 20/40.  A 
noncompensable evaluation may be assigned when vision in each 
eye is 20/40.  Diagnostic Codes 6078, 6079).

A review of the service medical records establishes that the 
veteran's visual acuity was within normal limits whenever it 
was measured.  Accordingly, the Board concludes that the 
veteran's service-connected eye disability did not become 
compensable during service.

	V.  Gastroesophageal reflux disease 

A 30 percent evaluation may be assigned for hiatal hernia 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  With two or more of the 
symptoms for the 30 percent evaluation of less severity, a 10 
percent evaluation may be assigned.  Diagnostic Code 7346.

A review of the service medical records discloses that the 
veteran was seen on a number of occasions during service for 
complaints including abdominal pain, nausea, vomiting, 
bloating and gas.  In this regard, the Board notes that when 
he was seen in December 1991, it was stated that the 
veteran's episodes of abdominal swelling, pain and vomiting 
were consistent with a gastrointestinal obstruction.  Based 
on these findings, the Board concludes that the symptoms of 
the veteran's gastroesophageal reflux disease were 
compensable to a degree of 10 percent during service.  

	VI.  Residuals of an appendectomy

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803 (as in effect prior to August 30, 2002).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (as in effect prior to August 30, 2002).

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805 (as in effect prior to August 
30, 2002).

Under the rating codes that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an 
area or areas exceeding 144 square inches (929 sq. cm.) are 
evaluated as 10 percent disabling.  Note (1) states that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7802.

The other new rating codes which must be considered include 
that for superficial, unstable scars, which warrant a 10 
percent evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803.

The new rating code further states that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  Note (1) states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
says that for this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe, even 
though amputation of the part would not warrant a compensable 
evaluation. Diagnostic Code 7804.

It is not disputed that the veteran underwent an appendectomy 
during service.  Following the surgery, the veteran was seen 
in June 1992 and an examination revealed a deep abdominal 
wound with one remaining suture intact.  There was no 
surrounding erythema.  The assessment was dehiscence of an 
appendectomy wound.  He was seen the next day for a dressing 
change.  The wound was irrigated and redressed.  The service 
medical records fail to demonstrate that the scar was 
productive of any functional limitation or that it was 
superficial, tender and painful on objective demonstration.  
The Board finds, accordingly, that the residuals of the 
appendectomy were not compensable during service.  



	VII.  Osteoarthritis of the right knee 

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 10 percent rating may be assigned when flexion of the leg 
is limited to 45 degrees.  When limited to 60 degrees, a 
noncompensable evaluation may be assigned.  Diagnostic Code 
5260.

A 10 evaluation may be assigned when extension of the leg is 
limited to 10 degrees.  When limited to 5 degrees, a 
noncompensable rating will be assigned.  Diagnostic Code 
5261.

While it is true that the veteran had complaints of right 
knee pain on several occasions in 1983, there are no findings 
in the service medical records concerning the range of motion 
of his right knee.  On an over-40 examination in December 
1990, the lower extremities were normal.  In addition, the 
Board observes that on the initial VA examination following 
the veteran's separation from service conducted in June 1994, 
it was reported that the veteran had full mobility of his 
joints.  Thus, the Board concludes that there is no clinical 
evidence that the veteran's osteoarthritis of his right knee 
was compensable during service.  The Board has also 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 
(1995).  However, there is no objective evidence in the 
service medical records of pain or weakness in the right 
knee.  Therefore, a compensable rating is not warranted under 
these provisions.

	VII.  Tinnitus 

A 10 percent evaluation is assignable for tinnitus which is 
persistent as a symptom of head injury, concussion or 
acoustic trauma.  Diagnostic Code 6260 (effective prior to 
May 11, 1999.

A 10 percent evaluation is assignable for recurrent tinnitus.  
Diagnostic Code 6260 (effective May 11, 1999)  NOTE 2:  
Assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  (effective June 13, 2003).

The service medical records disclose that the veteran was 
seen in November 1985 for complaints referable to a hearing 
loss in his right ear. He related that he had a continual 
ringing in that ear.  He recalled no trauma to the ear.  
There is no other reference in the service medical records to 
tinnitus.  The Board finds, therefore, that there is no basis 
on which it may be concluded that the veteran's tinnitus was 
compensable during service.  


ORDER

Recoupment of the veteran's separation pay, in the amount of 
$24,039.94, is warranted for the awards of disability 
compensation for hearing loss, rated as 10 percent disabling, 
and gastroesophageal reflux disease, rated as 10 percent 
disabling.  To this extent, the appeal is denied.

To the extent that recoupment of the veteran's separation pay 
is not warranted for the awards of disability compensation 
for diabetes mellitus, hypertension, glaucoma, residuals of 
an appendectomy, osteoarthritis of the right knee and 
tinnitus, the appeal is granted.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


